Exhibit 10.88

FIRST AMENDMENT, CONSENT AND JOINDER

TO CREDIT AGREEMENT

FIRST AMENDMENT, CONSENT AND JOINDER TO CREDIT AGREEMENT dated as of July 2,
2007 (this “Amendment”), among INTERDIGITAL COMMUNICATIONS CORPORATION, a
Pennsylvania corporation (“IDC”), INTERDIGITAL, INC., a Pennsylvania corporation
(“Holdings”), THE SUBSIDIARY GUARANTORS PARTY HERETO, THE LENDERS PARTY HERETO
and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer.

WHEREAS, IDC, the Lenders party thereto, and the Administrative Agent and L/C
Issuer are party to the Credit Agreement, as defined below;

WHEREAS, prior to the date hereof, IDC has created Holdings as a direct,
wholly-owned subsidiary, and Holdings has created ID Merger Company, a
Pennsylvania corporation (“Merger Sub”) as a direct, wholly-owned Subsidiary;

WHEREAS, IDC and Merger Sub desire to effect the Holdings Merger, as defined
herein, such that Holdings will be the owner of 100% of the issued and
outstanding Equity Interests of IDC, and to take certain other actions to
reorganize certain of the existing Subsidiaries of IDC; and

WHEREAS, in reliance on the representations of IDC and its Subsidiaries,
including those set forth herein, the Administrative Agent and the Lenders are
willing to consent to the Holdings Merger and the subsequent conversion of IDC
to a Delaware limited liability company and then to a Pennsylvania limited
liability company, so long as Holdings becomes the Borrower under the Credit
Agreement and IDC becomes a Subsidiary Guarantor under the Subsidiary Guarantee;

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereby agree as follows:

1. REFERENCE TO CREDIT AGREEMENT.

Reference is made to the Credit Agreement, dated as of December 28, 2005, among
IDC, the Lenders party thereto, the Administrative Agent and the L/C Issuer (the
“Credit Agreement”). Capitalized terms used herein which are defined in the
Credit Agreement have the same meanings herein as therein, except to the extent
that such meanings are amended hereby.

2. CONSENT. On the terms and subject to the conditions set forth herein, the
Administrative Agent and the Lenders hereby consent to each of the following
actions:

(a) the formation of Holdings and Merger Sub as Subsidiaries of IDC without
making them Subsidiary Guarantors or taking the other actions required under
Section 6.12 of the Credit Agreement, provided that Holdings and Merger Sub do
not hold any assets, or engage in any business or activity (other than the
Holdings Merger, as defined below), prior to the effectiveness hereof;



--------------------------------------------------------------------------------

(b) the merger of Merger Sub with and into IDC, with IDC the surviving entity,
which merger shall result in IDC becoming a wholly-owned Subsidiary of Holdings
(the “Holdings Merger”); and

(c) the conversion of IDC into a Delaware corporation, then into a Delaware
limited liability company, and then into a Pennsylvania limited liability
company (the “LLC Conversion”) immediately following the Holdings Merger,
provided that, after such conversion, IDC shall execute and deliver to the
Administrative Agent a confirmation, reasonably satisfactory to the
Administrative Agent, of IDC’s obligations under the Loan Documents, which will
be followed by (i) the declaration by IDC of a dividend of its ownership
interest in InterDigital Technology Corporation to Holdings (the “ITC
Dividend”), and (ii) the declaration by IDC of dividends of its interests in
InterDigital Advanced Technologies, Inc. and InterDigital Finance Corporation to
Holdings (the “IAT/IFC Dividend” and, together with the Holdings Merger, the LLC
Conversion and the ITC Dividend, the “Reorganization”);

in each case, pursuant to and in accordance with documentation reasonably
satisfactory to the Administrative Agent.

3. AMENDMENTS. Effective as of the date hereof, in consideration of the consents
in Section 2 above and in consideration of the removal of IDC as a Borrower, and
immediately upon the effectiveness of the Holdings Merger, IDC, Holdings and the
other Loan Parties agree with the Administrative Agent and Lenders that the
Credit Agreement and other Loan Documents are amended as follows:

(a) Joinder of Holdings. Holdings is hereby joined as a Borrower under the
Credit Agreement, the Notes, the Fee Letter, the Subsidiary Guarantee and the
other Loan Documents, with the same force and effect as if originally named
therein as a the “Borrower”, and hereby assumes all obligations of the Borrower
under the Loan Documents. All references to the Borrower under the Credit
Agreement and the other Loan Documents shall be construed as references to
Holdings, and all references to the Loan Parties, or any of them, herein or in
any other Loan Documents shall be deemed to include Holdings. Holdings agrees to
all the terms and provisions of the Loan Documents applicable to it and its
Subsidiaries as the Borrower and Loan Party thereunder.

(b) Joinder of IDC to Subsidiary Guarantee. IDC is hereby joined as a Subsidiary
Guarantor under the Subsidiary Guarantee with the same force and effect as if
originally named therein as a Subsidiary Guarantor. IDC hereby (i) agrees to all
the terms and provisions of the Subsidiary Guarantee applicable to it and its
subsidiaries as a Subsidiary Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Subsidiary
Guarantor thereunder are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date hereof. Each reference to a Subsidiary Guarantor in the Subsidiary
Guarantee shall be deemed to include IDC.

 

2



--------------------------------------------------------------------------------

(c) IDC. From and after the effectiveness of this Amendment, IDC will not be a
“Borrower” under the Loan Documents, provided that IDC remains liable as
“Borrower” for all Obligations arising prior to the effectiveness hereof, and as
a Subsidiary Guarantor under the Subsidiary Guarantee from and after the
effectiveness hereof, such that, subject to the terms of the Subsidiary
Guarantee, IDC is primarily liable for all Obligations, whenever arising.

(d) Amendment to Section 7.05(f). Section 7.05(f) of the Credit Agreement is
amended to read in full as follows:

“(f) Dispositions permitted by Section 7.04 and Restricted Payments permitted by
Section 7.06.”

(e) Notices. The Borrower’s address for notices, and other information relating
to the Borrower, set forth in Schedule 10.01 to the Credit Agreement is hereby
amended to read in full as follows:

BORROWER:

InterDigital, Inc.

781 Third Avenue

King of Prussia, PA 19406-1409

Attention: Chief Financial Officer and Chief Accounting Officer

Telephone: 610-878-5626

Telecopier: 610-878-7842

Electronic Mail: Richard.Fagan@InterDigital.com and

                             Richard.Brezski@InterDigital.com

Website Address: www.InterDigital.com

(f) No Release. Notwithstanding this Amendment, no Loan Party shall be released
from any obligation under the Credit Agreement or any other Loan Documents,
which shall continue in full force and effect.

4. CONDITIONS PRECEDENT. The effectiveness of the consent set forth in Section 2
hereof, and of the amendments set forth in Section 3 hereof, is subject to the
satisfaction or waiver in accordance with the Credit Agreement of each of the
following conditions:

(a) Documents. The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the date of this Amendment and each in form and
substance satisfactory to the Administrative Agent:

(i) executed counterparts of this Amendment, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a new Note executed by Holdings in favor of each Lender requesting a Note;

 

3



--------------------------------------------------------------------------------

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents, and any
documentation relating to the Reorganization, to which such Loan Party is a
party, and certificates as to and attaching such documentation relating to the
Holdings Merger and the Reorganization as the Administrative Agent may
reasonably require;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed;

(v) a favorable opinion of Dilworth Paxson LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4(b) and 4(c)have been satisfied;

(vii) a Solvency Certificate, in form reasonably satisfactory to the
Administrative Agent, executed by the chief financial officer of Holdings as to
the solvency of each of Holdings, IDC and the other Loan Parties, in each case
before and after giving effect to this Amendment and the Reorganization; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.

(b) Consents. All governmental, shareholder and other consents and approvals
necessary in connection with the Transactions shall have been received and shall
be in full force and effect.

(c) Representations and Warranties. All representations and warranties of the
Loan Parties herein shall be true and correct in all material respects.

5. NO DEFAULT; REPRESENTATIONS, WARRANTIES AND COVENANTS. The Loan Parties
hereby represent, warrant, covenant and confirm that:

(a) The representations and warranties of the Loan Parties contained in Article
V of the Credit Agreement (as amended by this Agreement) are true on and as of
the date hereof as if made on such date (except to the extent that such
representations and warranties expressly relate to an earlier date).

(b) Before and after giving effect to this Amendment, the Loan Parties are in
compliance with all of the terms and provisions set forth in the Credit
Agreement on their part to be observed or performed thereunder.

 

4



--------------------------------------------------------------------------------

(c) Before and after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

(d) As of the date hereof, and after giving effect to the Reorganization, the
Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule I attached hereto, and all of the outstanding Equity Interests
in such Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by a Loan Party in the amounts specified on Part (a) of Schedule I
attached hereto free and clear of all Liens. As of the date hereof, and after
giving effect to the Reorganization, the Borrower has no equity investments in
any other corporation or entity other than those specifically disclosed in Part
(b) of Schedule I attached hereto. All of the outstanding Equity Interests in
the Borrower have been validly issued and are fully paid and nonassessable.

(e) The execution, delivery and performance by each Loan Party (including
Holdings) of the Holdings Merger and the Reorganization and all documents to be
executed and delivered in connection therewith have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(i) contravene the terms of any of such Person’s Organization Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (A) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law. No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the Holdings Merger or the Reorganizations, except
as have been given, taken, filed or obtained prior to the date hereof.

(f) The Borrower shall deliver to the Administrative Agent, at least five
(5) days prior to any Credit Extension under the Credit Agreement, and in any
event within fifteen Business Days following the date hereof, a favorable
opinion of Pepper Hamilton LLP, counsel to the Borrower, addressed to the
Administrative Agent and each Lender, as to such matters concerning the
Reorganization as the Administrative Agent may reasonably request. Failure to
comply with this subsection (f) shall constitute an immediate Event of Default
under the Credit Agreement.

6. MISCELLANEOUS.

(a) Except to the extent specifically amended hereby, the Credit Agreement, the
Loan Documents and all related documents shall remain in full force and effect.
Whenever the terms or sections amended hereby shall be referred to in the Credit
Agreement, Loan Documents or such other documents (whether directly or by
incorporation into other defined terms), such terms or sections shall be deemed
to refer to those terms or sections as amended by this Amendment.

(b) This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument.

 

5



--------------------------------------------------------------------------------

(c) This Amendment shall be governed by the laws of the State of New York and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

(d) The Loan Parties agree to pay all reasonable expenses, including reasonable
legal fees and disbursements incurred by the Administrative Agent in connection
with this Amendment and the transactions contemplated hereby.

(e) This Amendment shall be considered a Loan Document for all purposes.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

IDC INTERDIGITAL COMMUNICATIONS CORPORATION By:  

/s/ William J. Merritt

Name:   William J. Merritt Title:   President & Chief Executive Officer HOLDINGS
INTERDIGITAL, INC. By:  

/s/ William J. Merritt

Name:   William J. Merritt Title:   President & Chief Executive Officer



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS INTERDIGITAL FACILITY COMPANY By:  

/s/ R.J. Fagan

Name:   Richard J. Fagan Title:   President INTERDIGITAL FINANCE CORPORATION By:
 

/s/ R.J. Fagan

Name:   Richard J. Fagan Title:   President INTERDIGITAL ADVANCED TECHNOLOGIES,
INC. By:  

/s/ William J. Merritt

Name:   William J. Merritt Title:   President INTERDIGITAL TECHNOLOGY
CORPORATION By:  

/s/ William J. Merritt

Name:   William J. Merritt Title:   President IPR LICENSING, INC. By:  

/s/ William J. Merritt

Name:   William J. Merritt Title:   President



--------------------------------------------------------------------------------

TANTIVY COMMUNICATIONS, INC. By:  

/s/ William J. Merritt

Name:   William J. Merritt Title:   President INTERDIGITAL CANADA LTEE. By:  

/s/ William C. Miller

Name:   William C. Miller Title:   President & Chief Executive Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ John B. Desmond

  John B. Desmond   Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender and L/C Issuer By:  

/s/ John B. Desmond

  John B. Desmond   Managing Director



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as Lender By:  

/s/ David W. Ritter

Name:   David W. Ritter Title:   Senior Vice President